DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (Fig. 9).
Hosoya (Fig. 9) discloses all the limitations in claim 13 as described in the previous office action except for that the second frequency is a multiple of the first frequency. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain frequency values for the first and second frequencies, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya et al (Fig. 6).
Regarding claim 13, Kanaya et al (Fig. 6) discloses all the limitations in claim 13 as described in the previous office action except for that the second frequency is a multiple of the first frequency. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain frequency values for the first and second frequencies, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 14, exactly same as the previous office action except for that the rejection is under 103 rejection.

Regarding claim 16, exactly same as the previous office action except for that the rejection is under 103 rejection.
Regarding claim 17, exactly same as the previous office action except for that the rejection is under 103 rejection.

Reasons for Allowance
Claims 1-12 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842